IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00009-CR
 
Ronald Lynn Thomas,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 249th District Court
Johnson County, Texas
Trial Court # F34435
 

MEMORANDUM 
Opinion

 
            Ronald Lynn Thomas appeals the revocation
of his community supervision for criminal non-support.  Thomas’s counsel filed an Anders brief contending that this appeal
presents no issues of arguable merit.  See Anders v. California,
386 U.S. 738,
744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967).  Thomas has not filed a pro se brief or other response, though he was notified of his right
to do so.  See Sowels v. State, 45 S.W.3d 690, 691 (Tex.
App.—Waco 2001, no pet.).  Because our
independent review of the record reveals no issues of arguable merit, we will
affirm.
            The state filed its revocation
motion, Thomas was arrested, and the revocation hearing was conducted well
before the expiration of Thomas's term of community supervision.  See
Peacock v. State, 77 S.W.3d 285, 287 (Tex.
Crim. App. 2002).  Thomas pled true to
the motion to revoke.  See Moses v. State, 590 S.W.2d 469, 470
(Tex. Crim. App. 1979) (finding an appellant's pleading of true sufficient to
support the order revoking probation). 
There is no evidence in the record to indicate that Thomas was
incompetent.  The trial court properly
admonished Thomas, including advising him as to the range of punishment.  Thomas testified that he had received a copy
of the motion to revoke, he had read it and discussed it with his attorney, and
that he was pleading true freely and voluntarily.  No error occurred at the revocation hearing,
and nothing indicates that trial counsel was ineffective.  The punishment assessed by the trial court of
twenty-four months’ confinement was within the statutory range.   Tex.
Pen. Code Ann. § 25.05 (Vernon 2003); Tex.
Pen. Code Ann. § 12.35 (Vernon 2003).
            Our independent review of the record
has revealed no issues of arguable merit. 
Accordingly, we affirm the judgment. 
Because the trial court has already granted counsel’s motion to
withdraw, Thomas is hereby notified that he has a right to file a petition for
discretionary review with the Court of Criminal Appeals.[1] See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997); see also Sowels,
45 S.W.3d at 694; Tex. R. App. P.
68.
 
                                                                   FELIPE
REYNA
                                                                   Justice
Before Chief Justice Gray,
          Justice Vance, and 
          Justice Reyna
Affirmed
Opinion delivered and filed April
 13, 2005
Do not publish
[CR25]




 




[1]               The petition must be filed with
the clerk of this court within thirty days. 
Tex. R. App. P. 68.3.